                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT OWENSBORO

CHARLES MICHAEL THOMAS, JR.                                                             PLAINTIFF

v.                                                     CIVIL ACTION NO. 4:19-CV-P13-JHM

AMY BRADY                                                                             DEFENDANT

                          MEMORANDUM OPINION AND ORDER

       This is a pro se civil rights action brought pursuant to 42 U.S.C.§ 1983. This matter is

before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth below,

the Court will dismiss this action.

                                I. SUMMARY OF COMPLAINT

       Plaintiff Charles Michael Thomas, Jr., is a federal pretrial detainee incarcerated at the

Henderson County Detention Center (HCDC). He sues HCDC Jailer Amy Brady in her official

capacity.

       Plaintiff first alleges that his rights are being violated because federal pretrial detainees

like himself are housed with “state and county inmates.”

       Plaintiff next alleges that HCDC is overcrowded. He claims that his cell is designed for

ten men but that 15 to 16 inmates are housed there. He states that this causes himself and five

other people to sleep on the floor with paper thin mattresses. He also claims that the cell has

only one toilet, “which is on a 15 min timer locking after two flushes, feces are being left in the

toilet for periods of time from multiple inmates which causing harmful bacteria . . . and that

starts becoming unsanitary.” Plaintiff further alleges that the one shower in their cell has “black
mold all inside of it . . . . They have sent trustees to paint over it an says its been treated and its

still there . . . has caused myself to break out due to the unsanitary inhumane living conditions.”

        Plaintiff also states that the diet served to inmates at HCDC fails to meet certain dietary

standards, including the recommendation that inmates receive two pieces of fruit daily.

        Finally, Plaintiff claims that inmates are not always permitted to have one hour of

recreation per day and that sometimes they are forced to have recreation outside in cold weather

“with no coats or sweaters.”

        Plaintiff also makes allegations regarding the medical care inmates at HCDC receive, but

none of the allegations are specific to Plaintiff.

        As relief for these alleged violations of his constitutional rights, Plaintiff seeks

compensatory damages.


                                      II. LEGAL STANDARD

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).




                                                     2
       “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this

standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).



                                                  3
       While the Eighth Amendment provides an inmate the right to be free from cruel and

unusual punishment, it is the Due Process Clause of the Fourteenth Amendment that provides the

same protections to pretrial detainees. Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018)

(citing Richko v. Wayne Cty., 819 F. 3d 907, 915 (6th Cir. 2016)). “The Sixth Circuit has

historically analyzed Fourteenth Amendment pretrial detainee claims and Eighth Amendment

prisoner claims ‘under the same rubric.’” Id. (quoting Villegas v. Metro Gov’t of Nashville, 709

F.3d 563, 568 (6th Cir. 2013)).1

         “[P]rison officials must ensure that inmates receive adequate food, clothing, shelter, and

medical care, and must ‘take reasonable measures to guarantee the safety of the inmates.’”

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27

(1984)). However, “[n]ot every unpleasant experience a prisoner might endure while

incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987). “Extreme deprivations are

required to make out a conditions-of-confinement claim” under the Eighth Amendment.

Hudson v. McMillian, 503 U.S. 1, 9 (1992).

                                           A. OVERCROWDING

        The Sixth Circuit has held that “overcrowding is not, in itself, a constitutional

violation.” Agramonte v. Shartle, 491 F. App’x 557, 560 (6th Cir. 2012). Rather, to allege

extreme deprivation to support a viable prison-overcrowding claim, an inmate must allege that



1
 At this time, the only explicit exception in the Sixth Circuit to the general rule that rights under the Eighth
Amendment are co-extensive with rights under the Fourteenth Amendment pertains to excessive-force claims
brought by pretrial detainees. Id. at 938 n.3 (recognizing that Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015),
abrogated the subjective intent requirement for Fourteenth Amendment excessive-force claims and that the standard
which governs pretrial detainee claims may be shifting, but declining to apply the Kingsley standard to a pretrial
detainee claim of deliberate indifference to a serious medical need). Therefore, the Court will analyze Plaintiff’s
claims under the Eighth Amendment standard.


                                                         4
the overcrowding results in “deprivations denying ‘the minimal civilized measure of life’s

necessities.’” Wilson v. Seiter, 501 U.S. 294, 298 (1991) (citation omitted). “[I]f the

overcrowding results in the denial of a basic human need, such as food, shelter, or warmth, that

would be a constitutional wrong.” Starnes v. Green Cty. Sheriff’s Dep’t, No. 2:08-cv-244, 2010

U.S. Dist. LEXIS 52139, at *12 (E.D. Tenn. May 26, 2010) (citing Wilson, 501 U.S. at 298).

Mere exposure to unsanitary conditions does not state a claim for damages unless harm actually

occurs. Brown v. Timmerman-Cooper, No. 2:10-cv-283, 2013 U.S. Dist. LEXIS 14777, at *7

(S.D. Ohio Feb. 4, 2013), report and recommendation adopted, 2013 U.S. Dist. LEXIS 47960

(S.D. Ohio Apr. 2, 2013). Absent “‘a severe or prolonged lack of sanitation constituting an

infliction of pain within the meaning of the Eighth Amendment,’” an inmate has no claim for

damages based upon unsanitary living conditions. Id. (citation omitted).

       In light of this jurisprudence, it is clear that Plaintiff’s allegations regarding the

unsanitary conditions of his cell fail to state a claim of constitutional dimensions. See also

Agramonte v. Shartle, 491 F. App’x at 559-60 (finding allegations that the number of toilets,

showers, and wash basins had not increased with the increased population, and that there were

lines to use the bathrooms and showers failed to state an overcrowding claim because plaintiff

failed to allege an unconstitutional denial of basic needs); Sander v. Duchak, No. 3:18-cv-102,

2018 U.S. Dist. LEXIS 157706, at *12 (S.D. Ohio Sept. 17, 2018) (finding allegation that

overcrowding at jail caused unsafe and dangerous environment “to the point that there are

numorous [sic] physical altercations, assaults, and rapid acts of violence” failed state to an

Eighth Amendment claim because the plaintiff did not allege “that any of the potential dangers

he identified actually caused him any harm”) (citing Halliburton v. Sunquist, 59 F. App’x 781,

782 (6th Cir. 2003)).



                                                   5
       Moreover, although Plaintiff alleges that the unsanitary conditions in his cell caused him

to “break out,” several courts have held that minor skin rashes are not considered to be a serious

enough harm to give rise to an Eighth Amendment claim. See, e.g., Reitmeyer v. Monroe,

No. 1:19-cv-25, 2019 U.S. Dist. LEXIS 22427, at *6 (W.D. Mich. Feb. 12, 2019) (dismissing

Eighth Amendment claim based on allegations of exposure to black mold and foot fungus in the

shower because the possibility of a resulting rash was not sufficiently serious to support a

constitutional claim); Brown v. Pierce, No. 05-1322, 2008 U.S. Dist. LEXIS 19014, at *12 (C.D.

Ill. Mar. 4, 2008) (holding that a rash “is a de minimis injury that does not rise to the level of a

constitutional violation”) (citing Mase v. Henry Cty. Jail, No. 7:06CV00627, 2006 U.S. Dist.

LEXIS 78494, at *4 (W.D. Va. Oct. 27, 2006) (stating that, even if the plaintiff “suffered from a

rash, such minor skin conditions do not rise to the level of a ‘serious or significant’ physical

injury”) (citation omitted); see also Dolberry v. Levine, 567 F. Supp. 2d 413, 417 (W.D.N.Y

2008) (characterizing a claim concerning an inmate’s rash, allegedly due to the lack of showers,

as a “de minimis injury that does not give rise” to an Eighth Amendment violation).

       Plaintiff also alleges that the overcrowding at the HCDC has resulted in him being forced

to sleep on a thin mattress on the floor. This allegation does not state a constitutional claim

because a prisoner has no right to sleep on an elevated bed. See Sanders v. Kingston, 53

F. App’x 781, 783 (7th Cir. 2002) (“We know of no case holding that the Eighth Amendment

requires elevated beds for prisoners, and [plaintiff] does not cite one.”); Mann v. Smith, 796 F.2d

79, 85 (5th Cir. 1986) (“[The plaintiff] has cited no case holding that the Constitution requires

elevated beds for prisoners, and we know of no source for such a right.”); Graves v. Boyd,

No. 5:16-CV-P51-TBR, 2016 U.S. Dist. LEXIS 107343 (W.D. Ky. Aug. 15, 2016) (holding that

“a prisoner has no constitutional right to sleep on an elevated bed”).



                                                   6
        Thus, the Court will dismiss Plaintiff’s claims based upon overcrowding for failure to

state a claim upon which relief may be granted.

                                               B. DIET

        Plaintiff next claims that the diet served to inmates at HCDC is deficient because they do

not receive two pieces of fruit each day. Under the Eighth Amendment, prisoners must be

provided meals nutritionally sufficient to sustain their normal health. Cunningham v. Jones, 567

F.2d 653, 660 (6th Cir. 1977); Curry v. Bobby, No. 4:09-cv-614, 2010 U.S. Dist. LEXIS 28290,

at *14 (N.D. Ohio Mar. 25, 2010); see also Montague v. Schofield, No. 2:14-cv-292, 2015 U.S.

Dist. LEXIS 53208, at *34 (E.D. Tenn. Apr. 22, 2015) (“Absent contentions such [as lost weight

or other adverse effects], there is nothing factual from which the Court can reasonably infer that

the food plaintiff is being served falls below the constitutional nutritional floor.”); cf. Rust v.

Grammer, 858 F.2d 411, 414 (8th Cir. 1988) (holding that a diet consisting only of sandwiches

and water, with no fruits and vegetables, might violate the Eighth Amendment “if it were the

regular prison diet”).

        Here, Plaintiff does not allege that his health has suffered as a result of the diet served to

him at HCDC or that the meals he received were inadequate to sustain his health. Thus, the

Court will dismiss Plaintiff’s claims based upon his diet for failure to state a claim upon which

relief may be granted.

                                         C. RECREATION

        The Court next to turns to Plaintiff’s allegations that HCDC inmates are not always

permitted to have one hour of recreation per day and that they are sometimes forced to have

recreation outside in cold weather “with no coats or sweaters.” The Sixth Circuit has made clear

that it “has never set a minimum amount of time a prisoner must have access to outdoor



                                                   7
recreation.” Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003). Nevertheless, the Sixth

Circuit has acknowledged that “a total or near-total deprivation of exercise or recreational

opportunity, without penological justification, violates Eighth Amendment guarantees. Inmates

require regular exercise to maintain reasonably good physical and psychological health.”

Rodgers v. Jabe, 43 F.3d 1082, 1086 (6th Cir. 1995) (quoting Patterson v. Mintzes, 717 F.2d 284

(6th Cir. 1983)).

       Here, the Court finds that Plaintiff’s allegations with regard to exercise are too

conclusory to state a plausible claim for relief. Twombly, 550 U.S. at 555. The lack of detail in

the allegations prevents the Court from finding that any alleged restrictions on Plaintiff’s ability

to exercise violate the standards set forth above. Thus, the Court will dismiss this claim for

failure to state a claim upon which relief may be granted.

                            D. HOUSING WITH OTHER INMATES

       Plaintiff also claims that federal pretrial detainees should not be housed with “state and

county inmates.” However, an inmate does not enjoy a federal constitutional right to be housed

in any particular facility or a particular part of the facility. Biliski v. Harborth, 55 F.3d 160, 162

(5th Cir. 1995) (per curiam) (rejecting claim that an inmate had a liberty interest in being

transferred from a county facility to a state facility with less severe rules); Galloway v.

Henderson Cty., No. 4:16CV-P156-JHM, 2017 U.S. Dist. LEXIS 79330, at *8 (W.D. Ky.

May 24, 2017) (holding no cognizable § 1983 claim based upon housing of federal, state, and

county inmates together). Thus, the Court will also dismiss this claim for failure to state a claim

upon which relief may be granted.




                                                   8
                                      IV. CONCLUSION

         For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s claims are

DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief

may be granted.

         The Court will enter a separate Order of dismissal consistent with this Memorandum

Opinion.

Date:   April 29, 2019




cc:     Plaintiff, pro se
        Defendant
        Henderson County Attorney
4414.011




                                                9
